Citation Nr: 1103440	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-03 461	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to 
include as secondary to a service-connected right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served in the Massachusetts Army National Guard from 
March 1956 to October 1960 with six periods of active duty for 
training.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  Jurisdiction over the Veteran's case was subsequently 
transferred to the St. Petersburg, Florida RO.

In a January 2006 substantive appeal, the Veteran requested a 
hearing before the Board sitting at the RO.  The Veteran failed 
to appear for the scheduled hearing on July 23, 2008.  On August 
4, 2008, the Board received the Veteran's timely written 
statement that he was unable to appear for the scheduled hearing 
because of illness.  He requested a new hearing before the Board 
sitting at the RO.  As good cause was shown, the Board remanded 
the appeal in August 2008 to reschedule a hearing.  The Veteran 
failed to report for a hearing in January 2009 with no good cause 
shown.  Therefore, the case will be processed as though the 
request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) 
(2010).

The Board notes that the appellant requested a hearing before a 
decision review officer (DRO) in connection with the current 
claim.  The DRO hearing was scheduled and subsequently held in 
June 2006 at the Manchester, New Hampshire RO.  The appellant 
testified at that time and the hearing transcript is of record.

This case was previously before the Board in August 2008, March 
2009, and February 2010 when it was remanded for further 
development.

In August 2010, additional evidence was submitted by the Veteran.  
This evidence was received by the Board and associated with the 
claims file in September 2010; subsequent to the RO's final 
consideration of the claim.  In December 2010 the Veteran's 
representative submitted a waiver of initial RO consideration of 
this evidence.  As such, the Board may consider this evidence in 
the first instance.  See 38 C.F.R. § 20.1304.

In a statement dated in August 2010, the Veteran raised the issue 
of entitlement to an evaluation in excess of 10 percent disabling 
for degenerative joint disease of the right ankle.  As this 
matter is not currently developed or certified for appellate 
review, it is referred to the RO for appropriate action.


FINDING OF FACT

The current lumbar spine disorder is not related to the Veteran's 
active military service or to any service-connected disability. 


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a Veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary condition 
shall be considered part of the original condition. 38 C.F.R. § 
3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., there is 
an additional increment of disability of the other condition 
which is proximately due to or the result of a service-connected 
disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation 
provides that any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  However, 
VA will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  See 38 C.F.R. § 
3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the claimant 
to establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of service 
connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This 
had not been VA's practice, which suggests that the recent 
changes amount to a substantial change.  See Allen, 7 Vet. App. 
at 447-449.  Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
Veteran.

The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

At the outset of this discussion, the Board notes that it appears 
that some of the Veteran's service treatment records have not 
been located and associated with the claims folder even though 
multiple attempts have been made to obtain all of the Veteran's 
records.  Under such circumstances, the Court has held that there 
is a heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran seeks entitlement to service connection for a lumbar 
spine disorder, to include as secondary to a service-connected 
right ankle disorder.  The Veteran contends that his current 
lumbar spine disorder is due to injuries sustained in a motor 
vehicle accident in service or is permanently aggravated by his 
service connected disabilities.  The Veteran has reported that 
his head hit the windshield during the accident and that this 
contributed to his current lumbar spine disorder.

The Veteran's service treatment records reveal that the Veteran 
was treated for injuries sustained in a motor vehicle accident 
while in service in August 1957.  However, upon examination at 
reenlistment into the National Guard in January 1959, the Veteran 
was not noted to have any musculoskeletal conditions.

The Veteran testified at a hearing before a DRO that his 
orthopedic surgeon has indicated that the Veteran's use of a 
Thomas heel and his limp have affected his entire skeletal frame.

In June 2004 Dr. D.H. rendered the opinion that the Veteran's 
right lower extremity disabilities were the direct result of the 
injuries sustained in the 1957 motor vehicle accident and that 
"consideration should also be given to the spondylitic changes 
of the cervical and lumbar spine as well as the injuries to both 
shoulders."  Dr. D.H. indicated that the spine and shoulder 
injuries "were also involved in that same motor vehicle 
accident."  However, the Board notes that Dr. D.H. has not 
provided any rationale for his opinion regarding the Veteran's 
lumbar spine disorder.  As such, the Board affords Dr. D.H.'s 
opinion little probative weight.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (whether a physician provides a 
basis for his medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits).

In April 2009 the Veteran was afforded a VA C&P medical 
examination.  After examination, the Veteran was diagnosed with 
lumbar degenerative disc disease with moderate mechanical low 
back pain.  The examiner rendered the opinion that the Veteran's 
lumbar disc disease was not due to trauma including a motor 
vehicle accident in service, but was more likely due to the 
normal aging process of the Veteran.  The examiner provided the 
rationale that the Veteran's back condition was not consistent 
with a trauma pattern but was consistent with normal expected 
aging outcomes of a seventy year old individual.  However, the 
examiner did not render an opinion regarding whether the 
Veteran's lumbar spine disorder was due to or permanently 
aggravated by any service-connected disability, to include the 
Veteran's right ankle disorder.

In April 2010 the Veteran was afforded a VA C&P spine 
examination.  After examination, the Veteran was diagnosed with 
lumbar disc disease with mechanical low back pain.  The examiner 
rendered the opinion that the Veteran's lumbar back disorder was 
a "stand alone entity that is an age related progression, that 
is neither caused by or a result of service activities, adjunct 
or aggravated by the Veterans service connected right ankle."  
The examiner noted that the opinion was based upon the current 
orthopedic literature that indicates that the disorder is the 
result of normal aging.

In August 2010, the Veteran underwent a private examination by 
Dr. S.L. for his lumbar spine disorder.  After examination, the 
Veteran was diagnosed with lumbar spondylosis and chronic back 
pain.  The physician rendered the opinion that it was possible 
that the Veteran's in service accident could be the cause of the 
Veteran's back disorder and that it has progressed over time.

The Board finds that entitlement to service connection for a 
lumbar spine disorder, to include as secondary to a service-
connected right ankle disorder, is not warranted.  The Board 
acknowledges that the Veteran was involved in a motor vehicle 
accident in service.  In addition, the Board acknowledges that 
the Veteran is currently diagnosed with a lumbar spine disorder.  
However, the preponderance of the evidence of record does not 
associate the Veteran's current lumbar spine disorder with the 
Veteran's in-service automobile accident or with the Veteran's 
service-connected right ankle disorder.  The Veteran has argued 
that his lumbar spine disorder is related to his automobile 
accident in service.  He has stated that in the accident his head 
hit the windshield and that this trauma caused his lumbar spine 
disorder.  While the Veteran is competent to report that his head 
hit the windshield in the accident, the Veteran, as a lay person, 
is not competent to provide an etiological opinion.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 
5 Vet. App. 91 (1993).

The Veteran has submitted physical examination reports and 
opinions from private physicians, Drs. D.H. and S.L.  However, in 
the case of the opinion rendered by Dr. D.H., no rationale was 
provided for the opinion and, therefore, it is afforded little 
probative weight.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) (whether a physician provides a basis for 
his medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits).  In regard to Dr. 
S.L.'s opinion, the Board notes that the physician's indication 
that it is possible that the Veteran's lumbar spine disorder is 
related to the Veteran's in service accident is speculative and 
is not entitled to any probative weight.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the Veteran's claim that does 
little more than suggest a possibility that his illnesses might 
have been caused by service radiation exposure is insufficient to 
establish service connection).

After examination in April 2009 the Veteran was diagnosed with a 
lumbar spine disorder and the examiner rendered the opinion that 
it was not due to trauma including a motor vehicle accident in 
service, but was more likely due to the normal aging process of 
the Veteran.  The examiner provided the rationale that the 
Veteran's back condition was not consistent with a trauma pattern 
but was consistent with normal expected aging outcomes of a 
seventy year old individual.  After examination in April 2010 the 
Veteran was diagnosed with lumbar spondylosis and chronic back 
pain.  The examiner again rendered the opinion that it was an age 
related progression that was neither caused by or a result of 
service activities.  The Board affords the April 2009 and April 
2010 opinions significant weight because a rationale was provided 
for the examiner's opinion after complete evaluation of the 
Veteran and review of the claims file.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Accordingly, the Board finds 
that the VA examiner's opinion outweighs the opinion of the 
private physician, which did not include a rationale.  

In addition, the preponderance of the evidence is against a 
finding that the Veteran's lumbar spine disorder is proximately 
due to or permanently aggravated by the Veteran's service-
connected right degerenative joint disease of the right ankle.  
The Veteran has testified that his orthopedic surgeon has 
indicated that his Thomas heel and his limp have affected his 
entire skeletal frame.  The Board notes in that regard that the 
June 2004 statement from Dr. D.H. indicates that the Veteran had 
a chief complaint that his gait abnormality caused an 
exacerbation of his underlying lumbar spondylosis.  The physician 
himself did not thereafter provide an opinion with a rationale 
supporting the Veteran's assertion.  However, after examination 
in April 2010, a VA medical examiner rendered the opinion that 
the Veteran's lumbar spine disorder was a "stand alone entity 
that was an age related progression, that is neither caused by or 
a result of service activities, adjunct or aggravated by the 
Veterans service connected right ankle."  The examiner indicated 
that this opinion was supported by the current orthopedic 
literature.  As discussed above, the Veteran, as a lay person, is 
not competent to provide an etiological opinion regarding his 
back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91 (1993).  As the 
Veteran is not competent to provide an etiological opinion as to 
his lumbar spine degenerative disc disease, the opinion of the VA 
examiner, which is supported by a rationale, is the only 
competent evidence of record concerning secondary service 
connection.  Accordingly, the Board finds that the preponderance 
of the evidence is against a grant of service connection based on 
a theory of secondary service connection. 

Lastly, Dr. S.L. has indicated that the Veteran reported a 
history of ongoing back pain following the Veteran's in service 
accident.  The Board acknowledges that the Veteran is competent 
to report that he has had back pain since his accident in 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In addition, the Board notes that that the Veteran's 
reports of pain are credible.  However, in the June 2004 
statement, Dr. D.H. indicated that he had been treating the 
Veteran for a variety of orthopedic problems, including a back 
disorder, since May 2001.  There is no indication in the claims 
file that the Veteran complained of, was diagnosed with, or 
treated for any lumbar spine disorder prior to May 2001, many 
years after separation from service.  The Board notes that the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, the Board notes that VA 
examination reports dated in April 2009 and April 2010 indicated 
that the Veteran's lumbar spine disorder was not associated with 
the Veteran's active service, including the motor vehicle 
accident therein, or the Veteran's service-connected right ankle 
degenerative joint disease.  These reports were produced by a 
medical professional, who after examination of the Veteran, 
provided a rationale for the findings.  

The Board has considered the assertions of the Veteran.  The 
Board finds the Veteran's assertions that he experienced back 
symptoms following the accident in service and that he had pain 
thereafter competent and credible.  However, the most probative 
evidence, the VA examiner's opinions, are entitled to greater 
probative weight and outweigh the Veteran's assertions that his 
current disability is related to service as they are based on 
examinations, a review of the medical history and as a rationale 
was provided.  The examiner opined that the current condition was 
related to age rather than an incident of service.  As such, the 
Board finds the lack of evidence of any complaints of, diagnoses 
of, or treatment for any lumbar spine pain for many years after 
service and the VA medical opinions rendered in April 2009 and 
April 2010 to be more probative than the Veteran's current 
reports of continuous symptoms of back pain.  

As the preponderance of the evidence is against a finding that 
the Veteran's lumbar spine disorder is due to or related to the 
Veteran's active service, including the in service automobile 
accident, is against a finding that it is due to or permanently 
aggravated by the Veteran's service connected right ankle 
disorder, and is against a finding of continuity of symptomology 
of a lumbar spine disorder since separation from service, 
entitlement to service connection for a lumbar spine disorder, to 
include as secondary to a service-connected right ankle disorder, 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the appellant in August 2004 that fully addressed all 
notice elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The August 
2004 letter also apprised the Veteran of the information and 
evidence necessary to establish his claim as secondary to a 
service-connected disability.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the notice 
provided prior to the initial AOJ decision in this matter did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to 
these claimed condition.  

Where service treatment records are missing, VA also has a duty 
to advise the Veteran he can submit alternative sources of 
evidence in support of the claim.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  In this case, the Veteran was informed in 
the December 2005 Statement of the Case that a negative response 
was received from the National Personnel Records Center.  
Although the Board notes that the Veteran was not explicitly 
notified that he could submit alternative sources of records such 
as statements from people who knew him in service and had 
knowledge of any disability incurred or treated in service; 
letters written during service or photos taken during service; 
employment physical examinations and insurance examinations, 
especially in service or shortly after separation; pharmacy 
prescription records; and/or lay statements from the Veteran, the 
Board finds that this error is nonprejudicial as the Board has 
found that the Veteran suffered a back injury in a motor vehicle 
accident in service.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Veteran submitted private treatment records 
from Surgical Pathology, Melrose Wakefield Hospital, and Drs. 
D.H., L.H.R., C.P., and S.L.

Service treatment records dated during the Veteran's first period 
of service and from Murphy General Hospital have not been 
associated with the claims folder.  The Board notes that numerous 
attempts have been made to obtain these records including a 
request to the Adjutant General of Massachusetts and of New 
Hampshire and the National Personnel Records Center.  The Veteran 
was notified of the unavailability of these records in a 
Statement of the Case dated in December 2005 pursuant to 
38 C.F.R. § 3.159(e).

In February 2010, the Board ordered that the Veteran be afforded 
a VA medical examination addressing whether the Veteran's lumbar 
spine disorder was due to the Veteran's active service and/or was 
related to the Veteran's service-connected right ankle disorder.  
In April 2010 the Veteran was afforded a VA medical examination.  
After examination the examiner diagnosed the Veteran with a 
lumbar spine disorder and rendered the opinions that the disorder 
was less likely than not related to the Veteran's active service 
and the Veteran's service-connected right ankle disorder.  
Instead the examiner stated that the disorder was due to the 
natural process of aging and the examiner based the opinion on 
the current medical literature.  Therefore, based on the 
foregoing actions, the Board finds that there has been 
substantial compliance with the Board's remand and the 
examination was adequate.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a lumbar spine disorder, to 
include as secondary to a service-connected right ankle disorder, 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


